     Case 2:18-cv-00091-MHT-SMD Document 61 Filed 03/22/19 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

DARCY CORBITT, et al.,               )
                                     )
      Plaintiffs,                    )
                                     )
v.                                   )       CASE NO. 2:18-cv-91-MHT-GMB
                                     )
HAL TAYLOR, et al.,                  )
                                     )
      Defendants.                    )

     MEMORANDUM OF LAW IN REPLY TO DEFENDANTS’ OPPOSITION TO

                    PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT




                                         1
        Case 2:18-cv-00091-MHT-SMD Document 61 Filed 03/22/19 Page 2 of 14



                                                      TABLE OF CONTENTS

TABLE OF CONTENTS ................................................................................................................ 2
   I. Policy Order 63 Violates the Equal Protection Clause. ........................................................... 3
       A. Policy Order 63 is Subject to Heightened Scrutiny. .......................................................... 3
       B. Describing Genital Anatomy on a Driver’s License is Not an Important Government
       Interest..................................................................................................................................... 6
       C. No Court Has Found Sufficient Justification for a Policy Preventing Transgender People
       from Changing Their Sex Designation on Identification ........................................................ 7
   II. The Government May Not Insulate Itself from Privacy Claims by Making Records Public.
   ................................................................................................................................................... 10
   III. Defendants’ Slippery Slope Argument with Regard to Compelled Speech is Unpersuasive
   ................................................................................................................................................... 11
   IV. Plaintiffs Rest on Their Previous Arguments as to the Fundamental Right to Refuse
   Medical Treatment. ................................................................................................................... 12
CONCLUSION ............................................................................................................................. 12




                                                                           2
      Case 2:18-cv-00091-MHT-SMD Document 61 Filed 03/22/19 Page 3 of 14




        Plaintiffs incorporate by reference their statement of facts and arguments from their

memorandum of law in support of their motion for summary judgment and memorandum of law

in opposition to Defendants’ motion for summary judgment.

I. Policy Order 63 Violates the Equal Protection Clause.

A. Policy Order 63 is Subject to Heightened Scrutiny.

        Defendants argue that the concurrence in Evans altered the meaning of Glenn and

eliminates the need for heightened scrutiny in this case. The Eleventh Circuit held in Glenn that

discriminating against someone for being transgender is discrimination on the basis of sex under

the Equal Protection Clause. It reached that conclusion because “[a] person is defined as

transgender precisely because of the perception that his or her behavior transgresses gender

stereotypes.” Glenn v. Brumby, 663 F.3d 1312, 1316 (11th Cir. 2011). A concurrence in a later

case cannot alter the majority opinion in Glenn, 1 but even if it could, the distinction Judge Pryor

drew would be functionally irrelevant: there is no air between gender nonconforming behavior

and transgender status. “‘[T]he very acts that define transgender people as transgender are those

that contradict stereotypes of gender-appropriate appearance and behavior.’ There is thus a

congruence between discriminating against transgender and transsexual individuals and

discrimination on the basis of gender-based behavioral norms.” Glenn, 663 F.3d at 1316 (internal

citations omitted). The Glenn majority and Evans concurrence both agree that discriminating

against a transgender person who is socially transitioning is discrimination because of sex.

Glenn, 663 F.3d at 1321 (“his decision to fire Glenn was based on ‘the sheer fact of the

transition’”); Evans v. Georgia Reg’l Hosp., 850 F.3d 1248, 1260 (11th Cir.), cert. denied, 138 S.


1
 Furthermore, “a prior decision of the circuit (panel or en banc) could not be overruled by a panel but only by the
court sitting en banc. The Eleventh Circuit decides in this case that it chooses, and will follow, this rule.”
Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981).

                                                        3
      Case 2:18-cv-00091-MHT-SMD Document 61 Filed 03/22/19 Page 4 of 14



Ct. 557, 199 L. Ed. 2d 446 (2017) (“Glenn’s claim was successful because Glenn was fired after

choosing to ‘beg[i]n to take steps to transition.’”).

        Social transition is exactly what is at stake here. See Gorton Decl. ¶ 23, 25. Plaintiffs use

female-typical names and pronouns, have female-typical appearances, have updated their sex

designations to reflect female on other records and documents, have sought to do so on their

driver’s licenses, and are prevented from doing so precisely because Defendants do not want to

allow them to take this gender-related action that does not accord with Defendants’ stereotypes

about how people should behave based on their genital anatomy. See Pls.’ Statement of Facts ¶¶

3, 36-38, 45, 57-61, 72-73, 77. 2 If gender nonconforming conduct is necessary in addition to

transgender identity to make out an equal protection claim based on sex, it is certainly present

here. When government officials refuse to allow a transgender person to obtain an identity

document that reflects her lived sex because she has not submitted proof of genital surgery, that

action has everything to do with sex. See Glenn, 663 F.3d at 1314 (describing evidence of

constitutionally impermissible motive including employer’s statement that “it’s unsettling to

think of someone dressed in women’s clothing with male sexual organs inside that clothing”).

Defendants’ actions here are motivated by their views on sex in virtually every meaning of that

word—gender stereotypes, gender identity, sex-related appearance and behavior, genital

anatomy, assigned sex at birth, and sex designation. When the government takes an action that

injures someone because of sex, that action is subject to heightened scrutiny, without exception.

        Defendants argue that they do not discriminate on the basis of sex because they apply

Policy Order 63 to everyone. But it is only transgender people who seek to change the sex

designation on their driver’s license, and it is only people Defendants perceive to be transgender


2
 Plaintiffs mistakenly used the wrong name at the beginning of paragraph 60 in their statement of facts. It was Ms.
Clark, not Ms. Eastman, who had gender-affirming surgery in the form of breast augmentation.

                                                        4
      Case 2:18-cv-00091-MHT-SMD Document 61 Filed 03/22/19 Page 5 of 14



who are subject to Policy Order 63 when they do so. Defendants have produced no evidence to

suggest that anyone has ever attempted to change a sex designation on a license in a “bad-faith

attempt to manipulate a government document,” and may not rely on pure speculation in an

attempt to evade heightened scrutiny. Also, contrary to Defendants’ assertion, see Doc. 60 at

ECF 12, 3 the only evidence with regard to people with intersex conditions shows that an intersex

individual was permitted to change the sex designation on a license without surgery or an

amended birth certificate. 4 Defs.’ Ex. 16, (D1165). It is reasonable to infer that Policy Order 63

was not applied to that person because ALEA did not perceive the person to be transgender. See

Doc. 60 at ECF 12 (referring to the intersex person as “non-transgender”). By comparison,

Plaintiffs were not permitted to change the sex designation on their licenses with proof that they

had gender dysphoria; they were told they had to produce evidence of having had “full” (genital)

surgery or an amended birth certificate. Pls.’ Statement of Facts ¶¶ 3, 45, 60, 76. But even if

Defendants also applied their discriminatory policy to people with intersex conditions, another

group perceived as inherently not matching gender norms, that would not make the

discrimination any less because of sex, or any more justified.

        Defendants also attempt to salvage their policy by comparing the way they manage other

descriptors on driver’s licenses. They claim that they only allow someone to change other

information on a driver’s license if it seems plausible based on the person’s appearance. Again,

that is not comparable to what Defendants do for sex designations. In fact, it is undisputed that

the ALEA clerk told Ms. Corbitt that the clerk “never would have known” that Ms. Corbitt was



3
  Where the ECF page number differs from the document page number, Plaintiffs use the ECF page number.
4
  Klinefelter’s syndrome is a type of intersex condition that occurs when a person is born with XXY chromosomes
instead of XY (male typical), XX (female typical), XO (Turner’s Syndrome), or another pattern of chromosomes.
The document used to change the applicant’s sex designation from male to female indicates that the person had
XXY chromosomes, consistent with Klinefelter’s. It is not a letter from a surgeon stating that sex reassignment
surgery has been completed or an amended birth certificate.

                                                      5
     Case 2:18-cv-00091-MHT-SMD Document 61 Filed 03/22/19 Page 6 of 14



transgender had she not seen the record of her previous license. Corbitt Dep. 43:5-7. While

relying on a clerk’s subjective perceptions (and sex-based stereotypes) would also be

constitutionally suspect, the fact that ALEA opts not to use the same method for sex designations

as it uses for other descriptive information further shows deliberate disadvantaging of

transgender people.

B. Describing Genital Anatomy on a Driver’s License is Not an Important Government Interest.

       Defendants next argue that even if they do discriminate on the basis of sex, that

discrimination is acceptable because it is based on “real” “immutable” differences between men

and women. But discriminating on the basis of sex is not an excuse for discriminating on the

basis of sex. To justify discrimination on the basis of sex, the government bears the burden of

proving that the action substantially furthers an important government interest.

       Defendants misunderstand the nature and role of immutability in Equal Protection

analysis. Sex is an immutable characteristic because it is an “accident of birth” and forms a core

part of one’s personhood. Frontiero v. Richardson, 411 U.S. 677, 686 (1973); see also Arroyo

Gonzalez v. Rossello Nevares, 305 F. Supp. 3d 327, 329 (D.P.R. 2018); Hernandez-Montiel v.

I.N.S., 225 F.3d 1084, 1095 (9th Cir. 2000), overruled on other grounds by Thomas v. Gonzales,

409 F.3d 1177 (9th Cir. 2005). Some sex-based characteristics, like genital and reproductive

anatomy, can be changed. See Gorton Decl. ¶ 51. Others, like gender identity, cannot. See Br.of

Amici Curiae Am. Acad. of Pediatrics, Am. Psychiatric Assoc., Am. College of Physicians, and

17 Additional Medical and Mental Health Organizations in Support of Respondent, Gloucester

Cty. Schl. Bd. v. G.G., 2017 WL 1057281 at *8 (U.S. 2017) (“Every person has a gender identity,

which cannot be altered voluntarily.”). But just because genital and reproductive anatomy can

change does not mean that the government may force people to change it to avoid discrimination.



                                                 6
      Case 2:18-cv-00091-MHT-SMD Document 61 Filed 03/22/19 Page 7 of 14



Douglas Laycock, Taking Constitutions Seriously: A Theory of Judicial Review, 59 Tex. L. Rev.

343, 383 (1981) (“The constitutional value of personal autonomy with respect to one’s body

precludes giving constitutional significance to the possibility of escaping discrimination through

a sex-change operation; the free exercise clause precludes similar pressure to undergo religious

conversion.”). And most importantly, the fact that sex is immutable is part of the reason why

discrimination on this basis is subject to heightened scrutiny—not a justification for

discrimination. See Frontiero, 411 U.S. at 686; Int’l Union, United Auto., Aerospace & Agr.

Implement Workers of Am., UAW v. Johnson Controls, Inc., 499 U.S. 187, 197 (1991).

         In Nguyen, heavily relied on by Defendants, the important government interest was

supplying proof of relationship to a U.S. citizen parent for naturalization purposes. Nguyen v.

INS, 533 U.S. 53, 62 (2001). That justified discriminating on the basis of reproductive

anatomy—a sex-related characteristic—because those who give birth have an obvious parental

relationship to the child. Defendants’ arguments again boil down to a bald assertion unsupported

by any evidence that describing a person’s genital anatomy on their driver’s license is an

important government objective simply because they say it is. 5

C. No Court Has Found Sufficient Justification for a Policy Preventing Transgender People from

Changing Their Sex Designation on Identification

         Defendants attempt to minimize the salience of the cases that address the same issue

presented here by disregarding the reasoning from those cases. Four recent cases have addressed

policies preventing transgender people from changing the sex designation on their driver’s

licenses and birth certificates. Love v. Johnson, 146 F. Supp. 3d 848 (E.D. Mich. 2015); Arroyo

5
  Additionally, Defendants’ argument that their policy is not arbitrary because they are obligated to extend full faith
and credit to the nonjudicial records of other states falls somewhat flat, given that they do not extend full faith and
credit to nonjudicial records in the form of sex designations on the licenses of people from out of state. North
Dakota already made a determination that Ms. Corbitt’s sex designation should be listed as female for purposes of a
driver’s license, yet ALEA declined to honor that determination. Pls.’ Statement of Facts ¶¶ 38, 45.

                                                          7
      Case 2:18-cv-00091-MHT-SMD Document 61 Filed 03/22/19 Page 8 of 14



Gonzalez,, 305 F. Supp. 3d (D.P.R. 2018) F.V. v. Barron, 286 F. Supp. 3d 1131 (D. Idaho 2018);

K.L. v. State, Dep’t of Admin., Div. of Motor Vehicles, No. 3AN–11–05431 CI, 2012 WL

2685183 (Alaska Super. Ct. Mar. 12, 2012); see also Darnell v. Lloyd, 395 F. Supp. 1210, 1214

(D. Conn. 1975) (holding that a transgender woman had stated a claim that the state government

“violates the equal protection clause by granting some requests for birth certificate changes while

denying Darnell’s request to make her certificate reflect the asserted fact that she is now

female”). All of them have found in favor of the transgender individuals. Defendants attempt to

distinguish the cases by pointing out that some states would not allow any changes to sex

designations and that the court in Love ruled on the privacy claim rather than the equal protection

claim. But in each of those four cases, the courts found that the government had not shown any

legitimate government interest in their policies, and in none of them did the court rely on the

surgical status of the transgender litigants.

       Defendants argue that three of these cases are distinguishable because they “involved

policies in which transgender individuals were completely barred from changing their sex

designation.” Doc. 60 at ECF 19. As a preliminary matter, Defendants are mistaken as to the

policy in K.L. The policy there was nearly identical to Policy Order 63 and the policy in Love: it

permitted changes in sex designations on driver’s licenses when an applicant provided

“verification from a doctor that a surgical change was performed.” K.L., 2012 WL 2685183, at

*1.

       Additionally, the reasoning from F.V. and Arroyo Gonzalez does not support the

distinction Defendants draw. In Arroyo Gonzales, the court made a finding of fact that: “Not

every person suffering from gender dysphoria undergoes the same treatment. From a medical and

scientific perspective, there is no basis for refusing to acknowledge a transgender person’s true



                                                 8
     Case 2:18-cv-00091-MHT-SMD Document 61 Filed 03/22/19 Page 9 of 14



sex based on whether that person has undergone surgery or any other medical treatment.” 305 F.

Supp. 3d at 331. In finding that their rights were violated, the court in that case expressly relied

not on any medical care the plaintiffs had undergone, but on their right to define themselves.

“The right to identify our own existence lies at the heart of one’s humanity. And so, we must

heed their voices: ‘the woman that I am,’ ‘the man that I am.’” Id. at 334. Similarly, in F.V., the

court explicitly observed that “[n]ot all transgender people choose to undergo surgery as a part of

the transition process. This is due to numerous potential factors, including whether surgery is

medically necessary, and personal and financial factors such as lack of insurance coverage.” 286

F. Supp. 3d at 1137. It observed that for the policy the state created to be constitutionally

permissible, it “must not subject one class of people to any more onerous burdens than the

burdens placed on others without constitutionally-appropriate justification—for instance, to

apply for a change in paternity information the applicant is not required to submit medical

evidence, such as DNA confirmation, to prove paternity or non-paternity.” Id. at 1141–42.

       Defendants also argue that Love has no relevance to equal protection analysis because it

ruled that the policy there, one essentially identical to the one here, violated the privacy rights of

the plaintiffs. Doc. 60 at ECF 19. Tellingly, Defendants fail to make any attempt to distinguish

the Love analysis as to privacy. Doc. 60 at ECF 6-9. But also, crucially, the court in Love, like

the courts in each of these cases, went further than a simple ruling that the state’s policy was not

sufficiently narrowly tailored. Whether using a due process or equal protection analysis, these

courts held that the states’ policies actually undermined the states’ claimed interests. Love, 146

F. Supp. 3d at 856 (“the Policy undermines Defendant’s interest in accurately identifying

Plaintiffs to ‘promote law enforcement.’”) (internal citations omitted); K.L., 2012 WL 2685183,

at *7 (“a licensing policy based on the appearance of one’s physical features concealed from



                                                  9
     Case 2:18-cv-00091-MHT-SMD Document 61 Filed 03/22/19 Page 10 of 14



public view can undermine the accuracy of identification of individuals based on driver’s

licenses”); Arroyo Gonzalez, 305 F. Supp. 3d at 333 (D.P.R. 2018) (“Such forced disclosure… is

not justified by any legitimate government interest. It does not further public safety…. To the

contrary, it exposes transgender individuals to a substantial risk.”); F.V., 286 F. Supp. 3d at

1141-42 (indicating that the state had conceded, and the court agreed, that the policy had no

rational basis).

II. The Government May Not Insulate Itself from Privacy Claims by Making Records

Public.

          Defendants claim that no information the government chooses to place on a driver’s

license can ever violate a license holder’s right to privacy, because driver’s licenses are public

records. Doc. 60 at ECF 8. If that were the law, it would permit an end run around the

Constitution: a government entity could designate anything it wished to disclose a “public

record” and escape its constitutional obligation to avoid infringing on individual privacy rights.

          Defendants also argue that Plaintiffs have no privacy interest in preventing disclosure of

their transgender status because that status may also be disclosed through a court-ordered name

change or an original birth certificate. Doc. 60 at ECF 8. Defendants are mistaken in stating that

birth certificates are public records. In fact, they only become unrestricted public records 125

years after the birth, or twenty-five years after the death, of the registrant. Ala. Code § 22-9A-

21(f). Until then, only the registrant, the registrant’s guardian, the immediate family member of a

registrant, or a registrant’s legal representative may obtain a copy of a person’s birth certificate

in Alabama. Ala. Code § 22-9A-21(b). The demand for birth certificates in daily life is also

much less than the demand for driver’s licenses. See Pls.’ Statement of Facts ¶¶ 93-97. And the




                                                  10
     Case 2:18-cv-00091-MHT-SMD Document 61 Filed 03/22/19 Page 11 of 14



fact that the state policy on changing the sex designation on birth certificates has not yet been

challenged is no evidence that it is constitutional.

       Name change orders, unless sealed, are technically public records, but not readily

accessible. One would need to go the appropriate court and specifically request the file for a

known individual’s name change case to review the order. As already discussed in Plaintiffs’

memorandum of law in support of their motion for summary judgment (Doc. 51 at ECF 47-48)

and memorandum of law in opposition to defendants’ motion for summary judgment (Doc. 58 at

ECF 25-26), Plaintiffs risk violence, harassment, and discrimination every time they have to

reveal that they are transgender through showing their driver’s licenses, in person, to a stranger.

That concern is not present when one’s name is changed in a court order that would be difficult

to find without seeking out the specific Probate Court record. Plaintiffs do not have to show their

name change order to strangers at bars, at airports, on dark country roads, at hotels, at car rental

locations, at job locations, at pharmacies, at government offices, at colleges, at polling places, at

banks, at any place where a credit or bank card might be used, at every location where there

might be any interaction with court personnel, or at any location where there might be any

interaction with law enforcement officials. All of those situations do, however, call for driver’s

licenses.

III. Defendants’ Slippery Slope Argument with Regard to Compelled Speech is

Unpersuasive.

       Defendants argue that, when the Supreme Court and Eleventh Circuit held that the

government may not compel people to associate themselves with messages with which they

disagree, they could not have meant what they said. See Janus v. Am. Fed’n of State, Cty., and

Mun. Emps., 138 S. Ct. 2448, 2464 (2018); N.A.A.C.P. v. Hunt, 891 F.2d 1555, 1566 (11th Cir.



                                                  11
     Case 2:18-cv-00091-MHT-SMD Document 61 Filed 03/22/19 Page 12 of 14



1990). Defendants reason that if it were so, anyone could stop the government from putting any

sort of information on a piece of identification. Doc. 60 at 10-11.

         This argument disregards the reality of what it is to be transgender. Ruling that the

government may not compel people to endorse an inaccurate, ideological message about gender

that contradicts their core sense of self and puts them at very real risk of harm 6 when the

government lacks any compelling (or even legitimate) reason for doing so is not the same as

holding that a person has a constitutional right to lie about their age on ID because they would

like to buy alcohol while underage. 7 While it is possible that the government may not compel

people to convey some other messages on their licenses—as this Court has already held—any

other challenges along these lines would have to be considered on their own merits. See Doe 1 v.

Marshall, No. 2:15-CV-606-WKW, 2019 WL 539055, at *6 (M.D. Ala. Feb. 11, 2019).

IV. Plaintiffs Rest on Their Previous Arguments as to the Fundamental Right to Refuse

Medical Treatment.

         Because Defendants have raised no new arguments in an attempt to refute the Plaintiff’s

due process claim, Plaintiffs rest on the arguments in their previous briefing.

                                                CONCLUSION

         For the foregoing reasons, Plaintiffs respectfully request that this Court grant Plaintiffs’

motion for summary judgment on all counts.


6
  Defendants request that the Court disregard Plaintiffs’ Exhibits 48 and 49 relating to the recent murder of a
transgender woman in Alabama. Doc. 60 at ECF 5. Plaintiffs request that the Court take judicial notice of this
murder pursuant to Fed. R. Evidence 201(b), because it is not subject to reasonable dispute. The articles attesting to
this event could not have been turned over during discovery because they were only published after that time, but
their accuracy on this point cannot reasonably be questioned. However, should the court decline to take judicial
notice of this recent murder, Plaintiffs have already produced sufficient admissible evidence of the very real danger
to transgender women in Alabama and throughout the United States. Pls.’ Statement of Facts ¶¶ 51, 62, 64, 78, 79,
82, 83, 85; Pls.’ Supplemental Statement of Facts ¶¶ 167-169.
7
  See United States v. Alvarez, 567 U.S. 709, 719 (2012) (acknowledging that while outright lying receives First
Amendment protection, that protection may be somewhat more qualified); Gary v. City of Warner Robins, 311 F.3d
1334, 1339 (11th Cir. 2002) (ruling that restriction on underage drinking survives Equal Protection challenge).

                                                         12
    Case 2:18-cv-00091-MHT-SMD Document 61 Filed 03/22/19 Page 13 of 14




Respectfully submitted this 22th day of March 2019.




                                    s/ Gabriel Arkles
                                    Rose Saxe
                                    Gabriel Arkles
                                    ACLU LGBT & HIV Project / ACLU Foundation
                                    125 Broad St., 18th Floor
                                    New York, NY 10004
                                    (212) 549-2605
                                    rsaxe@aclu.org
                                    garkles@aclu.org
                                    Admitted Pro Hac Vice

                                    Brock Boone
                                    Randall C. Marshall
                                    ACLU OF ALABAMA
                                    P.O. Box 6179
                                    Montgomery, AL 36106-0179
                                    (334) 265-2754
                                    bboone@aclualabama.org
                                    rmarshall@aclualabama.org
                                    Counsel for Plaintiffs Darcy Corbitt, Destiny Clark, and
                                    Jane Doe




                                             13
    Case 2:18-cv-00091-MHT-SMD Document 61 Filed 03/22/19 Page 14 of 14



                                CERTIFICATE OF SERVICE

     I certify that on March 22, 2019, I filed the foregoing electronically using the Court’s
CM/ECF system, which will serve all counsel of record.

                                                    s/ Gabriel Arkles




                                               14
